United States Navy-Marine Corps
       Court of Criminal Appeals
                    _________________________

                      UNITED STATES
                          Appellee

                                v.

                   Connor J. SILVIS
  Aviation Boatswain’s (Equipment) Airman (E-3), U.S. Navy
                          Appellant

                        No. 201800295

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
                       Decided: 5 April 2019.
                         Military Judge:
               Captain Ann K. Minami, JAGC, USN.
Sentence adjudged 12 July 2018 by a special court-martial convened
at Naval Base Kitsap, Bremerton, Washington, consisting of a mili-
tary judge sitting alone. Sentence approved by convening authority:
reduction to E-1, confinement for 9 months, and a bad-conduct dis-
charge.
                       For Appellant:
      Lieutenant Commander Derek C. Hampton, JAGC, USN.
                          For Appellee:
                       Brian K. Keller, Esq.
                    _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                    _________________________

             Before FULTON, HITESMAN, and FOIL,
                    Appellate Military Judges.
                    United States v. Silvis, No. 201800295


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2